Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Rejection set under 35 USC 101 in previous office action for claims 1-6 and 8-10 has been withdrawn in response to amended claims 1 and 10.

Rejection set under 35 USC 112(b) in previous office action for claims 2 and 3 has been withdrawn in response to cancelled claims 2 and 3.



Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
Applicant states:
 Independent claims 1 and 10 have been amended to incorporate features similar to features included in original dependent claims 7 and 8, including: "calibrate [calibrating] [a] relative position of [a] first mobile robot determined using triangulation with [] ultrasonic signals transmitted and received by [] transmitting and receiving sensors, based on [a] determined distance measured through [] UWB signals transmitted and received by [] first and second modules". Applicant respectfully submits that the cited references merely disclose measuring a distance between first and second robots, and fail to teach or suggest at least the above-quoted features, whether the references are considered individually or in combination.

Casner teaches calibrating a relative position of first mobile robot using triangulation using sound signals ([0096], disclosing robots can determine location of sound emitter relative to each other using triangulation. [0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors. And one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave. [0077], disclosing audio engine 302 can process the audio signals 325 to estimate information about an emitter present in an environment of the robot. For example, estimated information about the emitter can include, the direction of the emitter, the distance from the emitter to the robot, and the height of the emitter relative to the robot. Therefore position of one robot relative to other is calibrated through sound signal).

As Casner does not explicitly teach using ultrasonic sound signals and UWB signals to determine distance, the deficiency is taught through modification of Lee and Borsos.

Lee teaches using ultrasonic sound signal to determine distance between sound emitter and receiver ([0025], disclosing sound wave generated by transmitter could be an ultrasonic wave). Furthermore Lee teaches of synchronization signal ([0024-0026], disclosing a docking station or designated location has first transmitter 211 and second transmitter 212, when the sound wave is generated and transmitted from the first transmitter 211, the second transmitter 212 generates and transmits a time synchronization signal. Mobile robot has first receptor as a sound wave sensor and second receptor to receive time synchronization signal. The distance calculator 223 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Casner to use ultrasonic sound frequency and a synchronization signal through teaching of Lee to efficiently calculate distance between sound emitter and receiver. Ultra sonic signals are inaudible by humans therefore such sounds will not disturb people when robots are operating around them. 

Furthermore Borsos teaches using UWB signals ([0011-0014], disclosing UWB positioning system to determine distance between two devices through exchange of UWB signals).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Casner to utilize UWB frequency signals as taught by Borsos as an efficient technique for positioning between peers)

Therefore Casner modified through Lee and Borsos teaches: "calibrate [calibrating] [a] relative position of [a] first mobile robot determined using triangulation with [] ultrasonic signals transmitted and received by [] transmitting and receiving sensors, based on [a] determined distance measured through [] UWB signals transmitted and received by [] first and second modules”.
Therefore rejection of claims 1 and 10 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Casner (US Publication No 20190212441) in view of Lee (US Publication No. 20040210346) and Borsos (US Publication No 20200319289).

For Claim 1, Casner teaches: A plurality of autonomous mobile robots ([0045], disclosing autonomous robotic system, [0064], disclosing each robot can communicate its location to other robots in the environment. Hence plurality of robots), comprising:

a first mobile robot including a transmitting sensor for outputting a sound wave of a first frequency ([0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors) and a first module for transmitting and receiving a signal of a second frequency higher than the first frequency ([0064], disclosing each robot in the environment can communicate its location to other robot, therefore all the robots have a module for transmitting and receiving signals. [0003], disclosing robots have networking hardware that allows robot to communicate over Bluetooth, NFC or Wi-Fi. Any of these networks operate above audible sound frequency); and 

a second mobile robot including a receiving sensor for receiving the sound wave of the first frequency (0113], disclosing one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave) and a second module for transmitting and receiving the signal of the second frequency ([0064], disclosing each robot in the environment can communicate its location to other robot, therefore all the robots have a module for transmitting and receiving signals), 

determine a relative position of the first mobile robot by use of the sound wave of the first frequency ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other can act as sound receiver. Therefore through the sound signal the robots determine their positions relative to each other. [0096], disclosing robots can perform calculations necessary to determine location of sound emitter as long as the two robots are communicatively coupled. Therefore the sound signal and communication are happening at the same time).

wherein the controller of the second mobile robot is configured to control the second module to output the signal of the second frequency ([0096], disclosing robots are communicatively coupled to determine their respective locations), and 

a controller of the first mobile robot is configured to control the transmitting sensor ([0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound) and the first module so that the transmitting sensor outputs the sound wave of the first frequency and the first module outputs the signal of the second frequency ([0096], disclosing robots are communicatively coupled to determine their respective locations. Communication hardware is the first module. The sound wave and signal of second frequency are simultaneously outputted for position determination)

wherein the controller of the second mobile robot is configured to:
 determine a distance from the second mobile robot to the first mobile robot ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other can act as sound receiver. Therefore through the sound signal the robots determine their positions relative to each other. [0096], disclosing robots can perform calculations necessary to determine location of sound emitter as long as the two robots are communicatively coupled),

calibrate the relative position of the first mobile robot determined using triangulation with the sound signals transmitted and received by the transmitting and receiving sensors ([0096], disclosing robots can determine location of sound emitter relative to each other using triangulation. [0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors. And one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave), based on the determined distance measured through the signals transmitted and received by the first and second modules ([0096], disclosing robots can determine location of sound emitter relative to each other using triangulation. [0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors. And one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave)

Casner discloses controllers for robots ([0006], disclosing robot to have one or more processors to perform operations, hence a controller)

However Casner does not explicitly disclose: wherein a controller of the second mobile robot is “configured to synchronize a time at which the sound wave of the first frequency was output from the first mobile robot by use of the signal of the second frequency”. Casner also does not disclose sound wave of first frequency and signal of second frequency being outputted “simultaneously”. 
Casner also does not disclose that distance is determined in “response to the second module receiving the signal of the second frequency output from the first module after the second module outputs the signal of the second frequency”.

Lee teaches: mobile robot is configured to synchronize a time at which the sound wave of the first frequency was output from the sound source by use of the signal of the second frequency ([0024-0026], disclosing a docking station or designated location has first transmitter 211 and second transmitter 212, when the sound wave is generated and transmitted from the first transmitter 211, the second transmitter 212 generates and transmits a time synchronization signal. Mobile robot has first receptor as a sound wave sensor and second receptor to receive time synchronization signal. The distance calculator 223 calculates a distance between the first transmitter 211 and the first receptor 221, i.e., a distance between the docking station 210 and the mobile robot 220, based on a gap between the time when the second receptor 222 receives the time synchronization signal and the time when the first receptor 221 receives the sound wave. Robot has the distance calculator 223. Therefore the robot is configured to synchronize time when sound wave is output through signal of second frequency. Sound signal and synchronization signal have to be output simultaneously to determine distance between sound source and receiver. Furthermore distance is calculated when signal of second frequency is received, and it will be received after it has been output; see also [0031]).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Casner through teaching of Lee to configure robot to synchronize a time at which the sound wave of the first frequency was output from the first mobile robot by use of the signal of the second frequency that is outputted simultaneously to efficiently calculate the distance between sound emitting and receiving robot and thereby assist in localizing the robot.

Furthermore Casner discloses sound transmitting and receiving sensors ([0113], disclosing one robot acts as sound emitter and other can act as sound receiver, robots have sound transmitters and receivers), however does not explicitly disclose frequency of sound waves.

Therefore Casner does not teach: wherein the sound wave of the first frequency is an “ultrasonic signal”

Lee teaches of ultrasonic sensors ([0025-0026], disclosing sound wave from first transmitter could be an ultrasonic wave and first receptor 221 receives a sound wave from transmitter 211).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Casner to utilize ultrasonic transmitter and receiver as taught by Lee to communicate at inaudible range.  Such frequency sound signals will not disturb humans when robots are operating and communicating nearby.

	Casner also does not teach signal of second frequency is outputted “in response to reception of the signal of the second frequency output from the second module and received through the first module”.
Borsos teaches transmitting a signal in response to receiving a signal ([0078], disclosing a mobile tag initiates a positioning procedure by transmitting a first signal. When first signal is received by morphing tag, it transmits a response signal to the mobile tag. [0017], disclosing first mobile tag is configured to transmit second signal in response to receipt of first signal. [0011-0012], disclosing a positioning system to determine absolute or relative positon or orientation with respect another mobile tag).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Casner to configure robot to transmit a second signal only when a signal transmitted from other robot it received as taught by Borsos. Modification will eliminate signals that unnecessarily generated and not processed through other robots. The modification will prolong service life of a single charge of battery as less energy is consumed for sound and signal transmission that would otherwise be wasted through periodic transmission.

Casner also does not disclose that signal of second frequency is UWB (Ultra Wide Band) signal.
Borsos teaches using UWB signals ([0011-0014], disclosing UWB positioning system to determine distance between two devices through exchange of UWB signals).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Casner to utilize UWB frequency signals as taught by Borsos as an efficient technique for positioning between peers (see Borsos [0003])

For claim 4, Casner modified through Lee and Borsos teaches: The robots of claim 1, 

Modified Casner further teaches: wherein a controller of the first mobile robot is configured to simultaneously output the signal of the second frequency through the first module when outputting the sound wave of the first frequency through the transmitting sensor (As disclosed in claim 1, Casner modified through Lee teaches when the sound wave is generated and transmitted from the first transmitter, the second transmitter generates and transmits a time synchronization signal i.e. simultaneously See also claim 1 for modification of using time synchronization signal with sound to calculate distance).

For claim 5, Casner modified through Lee and Borsos teaches: The robots of claim 1, 

Modified Casner further teaches: wherein the controller of the second mobile robot is configured to determine a time at which the signal of the second frequency is received through the second module as a time at which the sound wave of the first frequency was output from the first mobile robot (as explained in claim 1, modified art calculates a distance between the first transmitter and the first receptor,  based on a gap between the time when the second receptor receives the time synchronization signal and the time when the first receptor receives the sound wave. Therefore the time when synchronization signal is received by robot is treated as the time when sound wave is generated).

For claim 6, Casner modified through Lee and Borsos teaches: The robots of claim 1, wherein 
Modified Casner further teaches: the controller of the second mobile robot is configured to determine the relative position of the first mobile robot through triangulation ([0096], disclosing a pair of robots can determine a location of the sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other as sound receiver), 

based on a time at which the sound wave of the first frequency was output from the first mobile robot and a time at which the sound wave of the first frequency was received through each of at least three receiving sensors (As explained in claim 1, the distance between the first transmitter and the first receptor is calculated, based on a gap between the time when the second receptor receives the time synchronization signal and the time when the first receptor receives the sound wave.

For claim 9, Casner modified through Lee teaches: The robots of claim 1, 

Modified Casner further teaches: wherein the controller of the second mobile robot is configured to determine the relative position of the first mobile robot ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other can act as sound receiver), 

based on a distance between the first module and the second module determined using the first module and the second module, and distances between the transmitting sensor of the first mobile robot and two receiving sensors of the second mobile robot ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. Figure 3 disclosing microphone array, an array has plurality of microphones i.e. sensors, hence two receiving sensors. Therefore sound transmitter and receivers are installed in the robot along with secondary communication hardware i.e. first and second module. Casner modified in claim 1 teaches that distance between sound emitting and receiving robots is calculated through time synchronization signal. The modules transmitting and receiving time synchronization signal are first and second module, therefore sound emitter and receiver and time synchronization signal transmitter and receiver are used in calculating the distance between robots; see also claim 1 for modification to use time synchronization signal to calculate distance) 

For claim 10, Casner teaches: A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising ([0045], disclosing autonomous robotic system, [0064], disclosing each robot can communicate its location to other robots in the environment. Hence plurality of robots): 

outputting, by the first mobile robot, a sound wave of a first frequency ([0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors) and a signal of a second frequency higher than the first frequency ([0064], disclosing each robot in the environment can communicate its location to other robot, therefore all the robots have a module for transmitting and receiving signals. [0003], disclosing robots have networking hardware that allows robot to communicate over Bluetooth, NFC or Wi-Fi. Any of these networks operate above audible sound frequency); and 
receiving, by the second mobile robot, the sound wave of the first frequency (0113], disclosing one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave) and the signal of the second frequency ([0064], disclosing each robot in the environment can communicate its location to other robot, therefore all the robots have a module for transmitting and receiving signals), 

determine, by the second mobile robot, a relative position of the first mobile robot by use of the sound wave of the first frequency ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other can act as sound receiver. Therefore through the sound signal the robots determine their positions relative to each other. [0096], disclosing robots can perform calculations necessary to determine location of sound emitter as long as the two robots are communicatively coupled. Therefore the sound signal and communication are happening at the same time).

controlling, by the second mobile robot, the second module to output the signal of the second frequency ([0096], disclosing robots are communicatively coupled to determine their respective locations), and 

controlling, by the first robot, the transmitting sensor ([0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound) and the first module so that the transmitting sensor outputs the sound wave of the first frequency and the first module outputs the signal of the second frequency ([0096], disclosing robots are communicatively coupled to determine their respective locations. Communication hardware is the first module. The sound wave and signal of second frequency are simultaneously outputted for position determination)

the method further comprising:
determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot ([0096], disclosing robots can determine location of sound emitter relative to each robot using triangulation. [0113], disclosing one robot acts as sound emitter and other can act as sound receiver. Therefore through the sound signal the robots determine their positions relative to each other. [0096], disclosing robots can perform calculations necessary to determine location of sound emitter as long as the two robots are communicatively coupled),

calibrating the relative position of the first mobile robot determined using triangulation with the sound signals transmitted and received by the transmitting and receiving sensors ([0096], disclosing robots can determine location of sound emitter relative to each other using triangulation. [0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors. And one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave), based on the determined distance measured through the signals transmitted and received by the first and second modules ([0096], disclosing robots can determine location of sound emitter relative to each other using triangulation. [0113], disclosing one robot can act as a sound emitter i.e. transmitting a sound.  [0046], disclosing robot has speakers. Speakers are transmitting sensors. And one robot can act as a sound receiver, therefore it has a sensor for receiving a sound wave)
Casner discloses controllers for robots ([0006], disclosing robot to have one or more processors to perform operations, hence a controller)

However Casner does not explicitly disclose: “synchronizing, by the second mobile robot, a time at which the sound wave of the first frequency has been output from the first mobile robot by use of the signal of the second frequency”. Casner also does not disclose sound wave of first frequency and signal of second frequency being outputted “simultaneously”. 
		
	Casner also does not disclose that distance is determined in “response to the second module receiving the signal of the second frequency output from the first module after the second module outputs the signal of the second frequency”.

Lee teaches: mobile robot is configured to synchronize a time at which the sound wave of the first frequency was output from the sound source by use of the signal of the second frequency ([0024-0026], disclosing a docking station or designated location has first transmitter 211 and second transmitter 212, when the sound wave is generated and transmitted from the first transmitter 211, the second transmitter 212 generates and transmits a time synchronization signal. Mobile robot has first receptor as a sound wave sensor and second receptor to receive time synchronization signal. The distance calculator 223 calculates a distance between the first transmitter 211 and the first receptor 221, i.e., a distance between the docking station 210 and the mobile robot 220, based on a gap between the time when the second receptor 222 receives the time synchronization signal and the time when the first receptor 221 receives the sound wave. Robot has the distance calculator 223. Therefore the robot is configured to synchronize time when sound wave is output through signal of second frequency. Sound signal and synchronization signal have to be output simultaneously to determine distance between sound source and receiver. Furthermore distance is calculated when signal of second frequency is received, and it will be received after it has been output; see also [0031]).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify Casner through teaching of Lee to configure robot to synchronize a time at which the sound wave of the first frequency was output from the first mobile robot by use of the signal of the second frequency that is outputted simultaneously to efficiently calculate the distance between sound emitting and receiving robot and thereby assist in localizing the robot.

Furthermore Casner discloses sound transmitting and receiving sensors ([0113], disclosing one robot acts as sound emitter and other can act as sound receiver, robots have sound transmitters and receivers), however does not explicitly disclose frequency of sound waves.
Therefore Casner does not teach: wherein the sound wave of the first frequency is an “ultrasonic signal”

Lee teaches of ultrasonic sensors ([0025-0026], disclosing sound wave from first transmitter could be an ultrasonic wave and first receptor 221 receives a sound wave from transmitter 211).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Casner to utilize ultrasonic transmitter and receiver as taught by Lee to communicate at inaudible range.  Such frequency sound signals will not disturb humans when robots are operating and communicating nearby.

Casner also does not teach signal of second frequency is outputted “in response to reception of the signal of the second frequency output from the second module and received through the first module”.

Borsos teaches transmitting a signal in response to receiving a signal ([0078], disclosing a mobile tag initiates a positioning procedure by transmitting a first signal. When first signal is received by morphing tag, it transmits a response signal to the mobile tag. [0017], disclosing first mobile tag is configured to transmit second signal in response to receipt of first signal. [0011-0012], disclosing a positioning system to determine absolute or relative positon or orientation with respect another mobile tag).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Casner to configure robot to transmit a second signal only when a signal transmitted from other robot it received as taught by Borsos. Modification will eliminate signals that unnecessarily generated and not processed through other robots. The modification will prolong service life of a single charge of battery as less energy is consumed for sound and signal transmission that would otherwise be wasted through periodic transmission.

Casner also does not disclose that signal of second frequency is UWB (Ultra Wide Band) signal.
Borsos teaches using UWB signals ([0011-0014], disclosing UWB positioning system to determine distance between two devices through exchange of UWB signals).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Casner to utilize UWB frequency signals as taught by Borsos as an efficient technique for positioning between peers (see Borsos [0003]).

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669